Citation Nr: 1044159	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  05-41 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for hypertension, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel






INTRODUCTION

The Veteran served on active duty from September 1973 to October 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the Veteran's claim for an increased 
rating for hypertension.

In July 2008, the Veteran was scheduled for a Travel Board 
hearing, however the Veteran cancelled the hearing.

This matter was remanded by the Board in April 2010 in order to 
obtain VA outpatient treatment records and to schedule the 
Veteran for a VA examination.


FINDING OF FACT

The Veteran's hypertension is manifested by the use of continuous 
medication for control, without diastolic pressure predominately 
110 or more or systolic pressure predominately 200 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.104, Diagnostic Code 7101 (2010). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), as amended, 
and implementing regulations impose obligations on VA to provide 
Veterans with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

For the Veteran's increased rating claim, under the VCAA, VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) must request that the Veteran provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased rating 
claim required that VA notify the Veteran that, to substantiate 
such a claim: (1) the Veteran must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
the Veteran's employment and daily life; (2) if the diagnostic 
code under which the Veteran is rated contains criteria necessary 
for entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life (such as 
a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran; (3) the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements of the Court's decision were not disturbed by the 
Federal Circuit.  

VA provided VCAA required notice regarding his increased rating 
claim, in correspondence sent to the Veteran in May 2004, June 
2008, and April 2010.  These letters told the Veteran that he 
could substantiate the claim with evidence that the disability 
had worsened, notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
increased rating claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  

The June 2008 letter further provided notice of the type of 
evidence necessary to establish a disability rating and effective 
date for the claimed disability under consideration, in 
accordance with Dingess.  The letter told him that he could 
substantiate the claim with evidence of the impact of his 
disability on employment, provided examples of evidence that 
could substantiate the claim, and provided all elements of the 
notice required by Vazquez-Flores. 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a Veteran submit any evidence in his or her possession that 
might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The Veteran, nonetheless, received this notice in the May 
2004, June 2008, and April 2010 letters.

Some elements of the notice in this case were provided after the 
initial adjudication of the claim.  This timing deficiency was 
cured by readjudication of the claim in an August 2010 
supplemental statement of the case issued after the notice was 
provided.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
Veteran obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a Veteran obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service records, 
and records from VA.  Additionally, the Veteran was afforded 
adequate VA examinations in response to his claim.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998). 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and the 
criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).  

After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service connection 
has already been established, and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A Veteran may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

The Board must determine whether there is any other basis upon 
which an increased evaluation may be assignable.  In this regard, 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping; the 
Court has held that the Veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban at 
262 (1994).


Hypertension

The RO has evaluated the Veteran's service-connected hypertension 
at the 10 percent rate under 38 C.F.R. § 4.104, Diagnostic Code 
7101.  Under this section, a 10 percent evaluation is warranted 
in cases of diastolic pressure predominantly 100 or more, 
systolic pressure predominantly 160 or more, or an individual 
with a history of diastolic pressure predominantly 100 or more 
who requires continuous medication for control.  A 20 percent 
evaluation is assigned in cases of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 200 
or more.  A 40 percent evaluation contemplates diastolic pressure 
predominantly 120 or more.  A 60 percent evaluation is warranted 
for diastolic pressure predominantly 130 or more. 

In this case, the claims files consist of copious VA outpatient 
treatment records and examination reports.  While many of these 
records contain blood pressure readings, this evidence does not 
indicate diastolic readings of 110 or higher, or systolic  
readings of 200 or higher.  The Veteran's most recent April 2010 
VA examination indicated blood pressure readings of 152/85, 
163/94, and 160/92.  In summary, there is no evidence of record 
supporting an evaluation in excess of 10 percent at any point 
during the pendency of this appeal. 

In this appeal, the Veteran has submitted no evidence showing 
that his hypertension has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this  disorder, 
in and of itself, has necessitated hospitalization during the 
pendency of this appeal.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1), which concern the  assignment of 
extra-schedular evaluations in "exceptional"  cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

The Board also notes that the findings of record, as well as the 
Veteran's statements, do not raise a claim for a total disability 
evaluation based upon individual unemployability on account of 
hypertension.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
  
Overall, the evidence does not support an evaluation in excess of 
10 percent for hypertension, and the claim for that benefit must 
be denied.  38 C.F.R. §§ 4.3, 4.7. 


ORDER

Entitlement to a disability rating in excess of 10 percent for 
hypertension is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


